[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 70 
I do not agree that the resolution adopted by the board of police and fire commissioners of the city of Lansing "interferes with the right of an individual to control his private life."
The charter of the city of Lansing, chap. 14, § 212, specifically gives the board "entire control of the police force," and it is thus responsible to the people for the preservation of the public peace. "There is no doubt the control of a city police department is a function of local municipal government." Smith v. Flint City Commission, 258 Mich. 698,700.
In Coane v. Geary, 298 Ill. App. 199 (18 N.E. [2d] 719), the court quoted with approval a statement from the opinion rendered in O'Regan v. City of Chicago, reported in 37 Chicago Legal News, p. 150, December 24, 1904. That statement is applicable to the instant case. It reads in part as follows:
"`A police force is peculiar, sui generis, you may say, in its formation and in its relation to the city government. It is practically an organized force resembling in many respects a military force, organized under the laws of the United States and equally as important as to the functions it is required to perform.
"`It is not an ordinary branch of the executive government like the mayor's office even, your water department, the comptroller's department, the health department, even; but, as I say, it is peculiar to itself, and to look at it in the same light that other branches of the executive department are regarded would be a mistake in a judicial decision. It is a department which requires that the members of it shall surrender their individual opinion and power to act, and submit to that of a controlling head just *Page 78 
as much as the common soldier must surrender his own opinion and power of action to that of his commanding officer. And there is the same necessity of discipline — of regulation existing in the police department that exists in regard to the military department. Strict discipline must be enforced, and it must be enforced in a manner that is effective, and without the supervision or regulation of any other department of the State, and, particularly, without any attempt on the part of the judicial department (which is a branch of the government entirely distinct and separate from the executive department), to regulate it in any way, and particularly, to regulate its discipline.'"
In a case where a director of public safety had issued an order that city firemen could not join certain organizations, the court said:
"Police and fire departments are in a class apart. Both are at times charged with the preservation of public order, and for manifold reasons they owe to the public their undivided allegiance. The power in the city of complete control is imperatively necessary if discipline is to be maintained.
"For reasons indicated we do not find the order in judgment unreasonable." Carter v. Thompson, 164 Va. 312
(180 S.E. 410).
In a Vermont case, which had to do with a rule of the board of police examiners forbidding members of the department to take part in any political caucus, the court held that:
"It is doubtless true that the restrictions imposed must be a reasonable exercise of the power granted, and have some just relation to the end in view. It seems to us that the provision in question satisfies these requirements. We think that the removal of the police force from the field of active politics is calculated to promote the efficiency of the force and *Page 79 
the purity of municipal government, and that the rule adopted imposes no greater restriction than is reasonably necessary to the accomplishment of this purpose." Brownell v. Russell,76 Vt. 326 (57 A. 103).
When the Fraternal Order of Police confined its activities to "police officers engaged in regular police duties," its members were not acting as private individuals. Defendant board is not necessarily concerned with the private activities of police officers, but it is and should be greatly concerned with their activities as members of the law enforcement branch of the government. Those who serve the public, either as the makers of the law, the interpreters of the law, or those who enforce the law, must necessarily surrender, while acting in such capacity, some of their presumed private rights. As stated by Mr. Justice SHARPE:
"Nor can it be denied that when a person is appointed and becomes a member of the police department, he subjects himself to the reasonable rules and regulations adopted by the board."
The court said in Hutchinson v. Magee, 278 Pa. 119
(122 A. 234):
"It is generally conceded that association with an organization which, on any occasion or for any purpose, attempts to control the relations of members of either the police or fire departments toward the municipality they undertake to serve, is, in the very nature of things, inconsistent with the discipline which such employment imperatively requires, and therefore must prove subversive of the public service and detrimental to the general welfare: * * * If plaintiffs desire to retain their positions in the public service, they should have obeyed the director's order; having elected not to do so (which, of course, was the privilege of each of them, as individuals), *Page 80 
they cannot successfully complain of the ensuing results."
The constitution and bylaws of plaintiff's national, state and local organizations which were received in evidence provide in effect that citizens may become associate members upon payment of dues of not less than $5 per year, and such associate members will be furnished "a membership card" and car "emblem." One would be naive, indeed, to assume that such automobile emblem did not carry with it the intimation of special privileges to associate members. This of itself is enough to require the determination that the existence of plaintiff organization within the law-enforcement body of a municipality is contrary to public policy.
Defendant board is necessarily vested with a large measure of discretion and the burden of showing arbitrary action is upon those who charge it. Carter v. Thompson, supra.
We agree with the trial judge that the resolution adopted by the board was reasonable and that:
"It cannot be said that such action is not within the scope of the authority granted by the charter of the city of Lansing, nor that it is arbitrary or unreasonable. Neither the plaintiffs nor the individuals concerned are deprived of any constitutional right."
The decree dismissing plaintiff's bill of complaint is affirmed. Because of the public nature of the question, no costs will be granted.
BOYLES, C.J., and CHANDLER, NORTH, STARR, WIEST, and BUTZEL, JJ., concurred with BUSHNELL, J. *Page 81